Exhibit 99.1 In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of Amendment No. 19 to the Schedule 13D (including additional amendments thereto) with respect to the shares of Common Stock, $.50 Stated Value, of Biglari Holdings Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated: June 9, 2010 THE LION FUND, L.P. By: Biglari Capital Corp. General Partner By: /s/ Sardar Biglari Sardar Biglari, Chief Executive Officer BIGLARI CAPITAL CORP. By: /s/ Sardar Biglari Sardar Biglari, Chief Executive Officer WESTERN ACQUISITIONS L.P. By: Western Investments Inc. General Partner By: /s/ Sardar Biglari Sardar Biglari, Chief Executive Officer WESTERN INVESTMENTS INC. By: /s/ Sardar Biglari Sardar Biglari, Chief Executive Officer /s/ Sardar Biglari SARDAR BIGLARI WESTERN SIZZLIN CORP. By: /s/ Sardar Biglari Sardar Biglari, Chief Executive Officer MUSTANG CAPITAL PARTNERS I, LP By: Mustang Capital Advisors, LP Investment Manager and General Partner By: Mustang Capital Management, LLC General Partner By: Western Mustang Holdings LLC Controlling Stockholder By: /s/ Sardar Biglari Sardar Biglari, Chief Executive Officer MUSTANG CAPITAL PARTNERS II, LP By: Mustang Capital Advisors, LP Investment Manager and General Partner By: Mustang Capital Management, LLC General Partner By: Western Mustang Holdings LLC Controlling Stockholder By: /s/ Sardar Biglari Sardar Biglari, Chief Executive Officer MUSTANG CAPITAL ADVISORS, LP By: Mustang Capital Management, LLC General Partner By: Western Mustang Holdings LLC Controlling Stockholder By: /s/ Sardar Biglari Sardar Biglari, Chief Executive Officer MUSTANG CAPITAL MANAGEMENT, LLC By: Western Mustang Holdings LLC Controlling Stockholder By: /s/ Sardar Biglari Sardar Biglari, Chief Executive Officer WESTERN MUSTANG HOLDINGS LLC By: /s/ Sardar Biglari Sardar Biglari, Chief Executive Officer THE STEAK N SHAKE 401(K) SAVINGS PLAN By: Steak n Shake Operations, Inc. Plan Sponsor By: /s/ Sardar Biglari Sardar Biglari, Chief Executive Officer /s/ Sardar Biglari SARDAR BIGLARI As Attorney-In-Fact for Philip L. Cooley
